Order entered July 14, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00330-CV

        LOUISIANA PACIFIC CORPORATION, ET AL., Appellants

                                         V.

           NEWPORT CLASSIC HOMES, L.P., ET AL., Appellees

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-02044-2016

                                      ORDER

      Before the Court is the July 12, 2021 request of Court Reporter Sheri Vecera

for a forty-five day extension to file the reporter’s record of the hearing conducted

on November 1, 2017. We GRANT the request only to the extent that we extend

the time to August 3, 2021. We caution Ms. Vecera that further extension requests

in this accelerated appeal will be disfavored.


                                                 /s/   ROBERT D. BURNS, III
                                                       CHIEF JUSTICE